GIBSON, District Judge.
The bondholders’ protective committee known as the Roberts’ Committee has filed one of the plans for the reorganization now before the parties in interest for consideration. Upon a hearing in the proceeding testimony was introduced which tended to prove that a large proportion of the bondholders originally represented by the committee had withdrawn their bonds from it and that the present amount of the bonds held by the committee was less than the statutory percentage required for the presentation of a plan. Thereupon counsel for the “Independent Bondholders’ Committee” verbally moved to dismiss the plan on the ground that the plan was not propounded by a representative of 25 per cent, of the bonds.
It appeared that the committee, at the time the plan was filed, did have on deposit bonds to a greater amount than was required by the statute. This being so, the plan had a sufficient foundation for filing and ultimate presentation to parties in interest.
The motion will be denied.